Citation Nr: 1329195	
Decision Date: 09/12/13    Archive Date: 09/20/13

DOCKET NO.  09-43 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for a skin disability 
other than seborrheic dermatitis, to include as a qualifying 
chronic disability under 38 C.F.R. § 3.317.

2.  Entitlement to service connection for a right ankle 
disability, to include as a qualifying chronic disability 
under 38 C.F.R. § 3.317.

3.  Entitlement to service connection for a left ankle 
disability, to include as a qualifying chronic disability 
under 38 C.F.R. § 3.317.

4.  Entitlement to a disability rating in excess of 30 
percent for depression (psychiatric disability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1986 to 
September 2007, including service in the Southwest Asia 
theater of operations.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal of a rating decision in September 2008 of 
a Department of Veterans Affairs (VA) Regional Office (RO) 
that denied service connection for a skin disability, other 
than for seborrheic dermatitis, right ankle disability, left 
ankle disability and granted service connection for 
depression and assigned an initial 10 percent rating, 
effective October 1, 2007.  In a March 2010 rating decision, 
the RO increased the evaluation of the Veteran's depression 
to 30 percent, effective October 1, 2007.

Where a Veteran claims service connection for a specific 
disorder, any disorder reasonably encompassed by the 
Veteran's claim must be considered.  See Clemons v. 
Shinseki, 23 Vet. App. 1 (2009).  The Board notes that one 
of the issues on appeal was previously characterized as 
service connection for tinea versicolor.  In accordance with 
Clemons, the issue has been re-characterized above to 
include all skin disorders, other than the Veteran's 
service-connected seborrheic dermatitis.

On his November 2009 Substantive Appeal, the Veteran 
requested the opportunity to testify at a Board hearing at 
the local VA office.  He specifically indicated in a signed 
statement received by VA in September 2012 that he no longer 
wished to testify at a Board hearing.  As such, the Board 
finds that his request for a Board hearing has been 
withdrawn.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

REMAND

The Veteran served in the in the Southwest Asia theater of 
operations in the Persian Gulf.  As to his skin, right ankle 
and left ankle disability, in March 2011 written argument, 
the Veteran's representative specifically asserted that 
service connection was warranted for each of these 
conditions as due to undiagnosed illness related to his 
service in the Persian Gulf.  Unfortunately, to date, his 
claims have not been considered under the provisions of 38 
U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  Indeed, the May 2008 
duty to notify letter, the September 2009 Statement of the 
Case and the March 2010 Supplemental Statement of the Case 
do not even cite to this law and regulation.  As such, the 
Board finds that it is without discretion and must remand 
these claims so that the RO can provide the Veteran with 
appropriate notice of the evidence needed establish service 
connection under the provisions of 38 U.S.C.A. § 1117 and 38 
C.F.R. § 3.317.  

After associating any pertinent, outstanding records with 
the claims folder, the RO should then schedule the Veteran 
for appropriate VA examinations to determine whether he has 
a skin, right ankle and/or a left ankle disability that 
cannot be attributable to a known clinical diagnosis.  
Further if a diagnosis is offered based on the Veteran's 
symptoms, the examiner must opine as to the nature, extent, 
onset, and etiology of all skin, right ankle and left ankle 
pathology.   

As to his skin disability claim, the Veteran competently 
reports having chronic and recurrent skin problems since 
service.  Although no pathology other than seborrheic 
dermatitis was found on the June 2008 VA examination, the 
United States Court of Appeals for Veterans Claims (Court) 
has taken judicial notice that skin disabilities, by their 
nature, are generally chronic and recurrent.  See Ardison v. 
Brown, 6 Vet. App. 405 (1994).  Moreover, the service 
treatment records show that the Veteran was seen for 
complaint and treatment of this condition.  In this regard, 
the Board observes that a June 2001 service treatment entry 
shows that he had skin problems affecting his back and was 
diagnosed as having tinea versicolor.  In addition, a March 
2002 service treatment entry reflects that the Veteran was 
seen for complaints of a rash to his trunk and extremities 
of two months duration.  The examiner indicated that the 
examination showed he had pruritis and indicated that the 
skin on his left wrist and midtrunk had mild erythematous 
macules and papules.  The diagnosis was uticaria of unclear 
etiology.

As to his psychiatric disability claim, the Veteran reports 
that his depression has worsened since the most recent VA 
psychiatric examination, which was conducted in June 2008.  
As such, VA is required to afford him a contemporaneous VA 
examination to assess the current nature, extent and 
severity of his psychiatric disability.  See Snuffer v. 
Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-
95 (1995), 60 Fed. Reg. 43186 (1995).  Thus, the Board has 
no discretion and must remand this claim.  

Accordingly, the case is REMANDED for the following action:

1.  Pursuant to VA's duty to notify, 
provide the Veteran with the criteria 
required for the claims asserted based 
on Persian Gulf War service under 38 
U.S.C.A. § 1117 and 38 C.F.R. § 3.317.   

2.  Contact the Veteran and ask that he 
identify any outstanding VA and non-VA 
records pertaining to his skin, right 
ankle and left ankle problems as well 
as to his psychiatric disability.  Take 
appropriate measures to request copies 
of any outstanding records of pertinent 
VA or private medical treatment and 
associate them physically or 
electronically with the claims file.  
Any negative response should be in 
writing and associated with the claims 
file.

3.  Notify the Veteran that he may 
submit lay statements from himself and 
from other individuals who have first-
hand knowledge, and/or were 
contemporaneously informed of his in-
service and post-service skin, right 
ankle and left ankle as well as the 
nature, extent and severity of his 
psychiatric disability, to include the 
impact on his ability to work.  The 
Veteran should be provided an 
appropriate amount of time to submit 
this lay evidence.

4.  Schedule the Veteran for an 
appropriate VA examination(s) that 
addresses the nature, extent, onset, 
and/or etiology of any right ankle, left 
ankle and skin disability found to be 
present or present since he filed his 
claims of service connection in May 2008.  
The claims folder should be made 
available and reviewed by the examiner.  
The examiner(s) must discuss any reports 
of a recurrence of symptoms since service 
and state whether it is at least as 
likely as not that any right ankle, left 
ankle and skin disability, other than 
seborrheic dermatitis, can be attributed 
to a known clinical diagnosis. 

If the examiner attributes any right 
ankle, left ankle and skin disability, 
other than seborrheic dermatitis to a 
known clinical diagnosis, the examiner 
must state whether it is at least as 
likely as not that any such condition 
is related to or had its onset in 
service.  In doing so, the examiner(s) 
must acknowledge and discuss his or her 
findings with any lay report of a 
recurrence of symptoms since service.

As to the Veteran's skin disability 
claim, the examiner must specifically 
comment on the June 2001 and March 2002 
service treatment record entries, to 
specifically include the two month 
duration of symptoms.   

5.  Afford the Veteran a VA psychiatric 
examination to determine the extent and 
severity of his psychiatric disability.  
The claims folder should be made 
available to and reviewed by the 
examiner.  All indicated tests should 
be performed.  The examiner should 
report all pertinent findings and 
estimate the Veteran's Global 
Assessment of Functional (GAF) Scale 
score.  The examiner should set forth a 
complete rationale for all findings and 
conclusions in a legible report.

6.  Then readjudicate the appeal.  If 
the issues on appeal remain denied, the 
Veteran and his representative must be 
provided a supplemental statement of 
the case.  The Veteran must then be 
given an appropriate opportunity to 
respond.  Thereafter, the case must be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2012).

